IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS

                                     NO. PD-0574-19


                            ADRIAN VALADEZ, Appellant

                                             v.

                                THE STATE OF TEXAS

        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE TENTH COURT OF APPEALS
                        McLENNAN COUNTY

             KEEL, J., delivered the opinion of the Court in which HERVEY,
RICHARDSON, NEWELL, WALKER, and MCCLURE, JJ., joined. YEARY, J., filed a
dissenting opinion in which SLAUGHTER, J., joined. KELLER, P.J., concurred.

                                      OPINION

       During the guilt phase of Appellant’s jury trial for third-degree possession of

marihuana the trial court admitted over various defense objections evidence of extraneous

drug incidents. The jury found Appellant guilty as charged and sentenced him to five

years in prison and a fine of $8,500. The court of appeals affirmed, holding that the trial

court did not err in admitting the evidence of the extraneous incidents. Valadez v. State,
                                                                            Valadez–Page 2

No. 10-17-00161-CR, 2019 Tex. App. LEXIS 3934, at *1 (Tex. App.—Waco May 15,

2019) (mem. op., not designated for publication).

       We granted review to consider whether the extraneous drug evidence was

admissible under the doctrine of chances or under Texas Rules of Evidence 404(b) and

403. We hold that the evidence was inadmissible under the doctrine of chances because

the extraneous incidents and the charged offense were not highly unusual or exactly the

same. And even if Rule 404(b) might have justified the admission of extraneous drug

incidents, Rule 403 required their exclusion because they were unsupported by competent

evidence; and even if they had been otherwise admissible, some were misleading and/or

prejudicial in other ways. Consequently, any probative value was substantially

outweighed by the danger of unfair prejudice and misleading the jury under the peculiar

facts of this case. We reverse the judgment of the court of appeals and remand to that

court for a harm analysis.

I. The Trial

       Appellant was the only backseat passenger of a car that was occupied by two other

men and traveling northbound on I-35 outside of Waco when it was stopped for a

window-tint violation.

       Trooper Juan Rodriguez, a member of the Department of Public Safety’s drug

interdiction team, testified that upon approaching the car, he noticed the smell of

marihuana. He tried to put the car’s occupants at ease by telling the driver, Jose

Aguillon, that he was going to give him a warning for the window-tint violation, but the
                                                                           Valadez–Page 3

effort to put them at ease failed. When they were out of the car, Aguillon was fidgeting,

and the front seat passenger, Johnny Penaloza, explained that the flakes of marihuana on

his shorts were actually “linen,” but he meant to say “lint.” Meanwhile, Appellant

pretended to sleep in the back seat, and when he got out of the car he faked a yawn,

avoided eye contact with Rodriguez, and took a “felony stretch.” Aguillon and Penaloza

also stretched which Rodriguez opined is a way to expel nervousness.

      After backup arrived Rodriguez searched the car and discovered that the odor of

marihuana was even stronger in the backseat, which he rated a seven or eight on a scale

of ten. He found marihuana flakes on the front seat and blunts in the ashtray. A

continuously ringing cell phone was in the console. When he opened the utility door to

the trunk from the backseat the smell increased to a ten out of ten. Over 18 pounds of

marihuana were in the trunk. Most of the marihuana was in two duffle bags, and the

remainder was in the spare tire wheel well. The duffle bags also contained dirty clothes

and an open pack of t-shirts that matched the t-shirt worn by Aguillon.

      The occupants of the car gave inconsistent answers about how long they planned

to be in Waco. Aguillon said they would be there for only a few hours whereas

Appellant said a couple of days. All three occupants claimed they were going to visit

girls in Waco but none named any girls they knew there. Rodriguez testified that drug

runners commonly rehearse a story about the destination and purpose of their travels but

stumble on the details when pressed for more information.

      The car’s occupants did not seem surprised that they were being arrested. At
                                                                            Valadez–Page 4

first, all three denied any knowledge of the marihuana, but Aguillon and Penaloza

ultimately pled guilty to possessing the marihuana. Appellant claimed he was an

innocent passenger but seemed to relax after the marihuana was found. Rodriguez

testified that drug mules do not take innocent passengers along for the ride; everyone in

the car is truly involved. Drug runners tend to use two or more drivers on a run because

time is money. “If the car ain’t moving, they are not making money. It’s a hurry up

and go, get to the point, drop off, go back, load back up, and go.”

       Agent Christopher Dale, an investigator in DPS’s Criminal Investigations

Division, testified over hearsay objections that Appellant and his two fellow passengers

refused to cooperate with his post-arrest effort to interview them to discover the

marihuana’s destination. The amount of marihuana found was a distribution amount,

and people who run drugs do not bring innocent passengers with them. He expressed the

opinion that the case against the car’s three occupants was “pretty solid” because they

“were in care, custody, and control of the bundles of marijuana that were in the car.” All

three knew or should have known there was criminal activity in the car because of the

odor in it.

       After a hearing outside the jury’s presence the trial court admitted over various

defense objections evidence of extraneous drug incidents as sponsored by McLennan

County Sheriff’s Department Captain Steve January and Austin Police Department

Detective Christopher Thomas. Appellant asked for and received various running

objections, including under Rules 404(b) and 403, before the witnesses testified about the
                                                                           Valadez–Page 5

extraneous drug incidents.

       January testified before the jury that Appellant had a 2009 conviction from Travis

County for possession of marihuana weighing between two and four ounces. He

sponsored the admission of State’s Exhibit 8, the purported judgment of conviction, and

identified the fingerprint on it as Appellant’s.

       Thomas testified before the jury that APD records—the nature of which he was

not asked to describe—showed six instances where Appellant was “connected with”

marihuana:

       Prosecutor:        Okay. And have you had an occasion—well, let me ask you
                          this. Have you looked into the Austin PD records on Adrian
                          Valadez?

       Thomas:            Yes, I have.

       Prosecutor:        And you did that at our request. Correct?

       Thomas:            Correct.

       Prosecutor:        And can you tell this jury when Adrian Valadez has been
                          connected to marijuana?

       Thomas:            Yes. There are one, two, three, four, five, six cases with APD
                          that he was connected with marijuana.

       Prosecutor:        Okay. And is that the only narcotic that this defendant has been
                          associated with?

       Thomas:            No.

Thomas then testified about Appellant’s possession of “cocaine” and marihuana in 2014.

       In that instance Thomas and his patrol partner, Officer Edward Boudreau, pulled
                                                                            Valadez–Page 6

Appellant over for running a stop sign. Thomas testified that Boudreau approached the

car, smelled marihuana, and observed that Appellant “had a piece of paper that he was

rolling up the marijuana with.” In the dash-cam video, however, Boudreau narrated that

he had found marihuana flakes in the car and marihuana in a folded, paper Notice to

Appear in another marihuana case; he did not say that Appellant had been rolling

marihuana in a piece of paper.

       Upon his own search of the car, Thomas found a plastic bag containing what he

said was 27.6 grams of “cocaine.” Thomas testified that the “cocaine” was packaged in

one big, plastic bag and that this amount signified to him that Appellant was “a dealer.”

He agreed with the prosecutor’s characterizations that it was a “giant lump” of “cocaine”

that “hadn’t been cut up to even be handed out to end users yet[.]” On re-direct the State

played around thirteen minutes of the dash-cam video for the jury and stopped it minutes

after the marihuana was found and immediately after the “cocaine” was found.

       The State offered no competent evidence to prove that the substance was indeed

cocaine.

       The defense called Aguillon as its only witness. Aguillon testified that he had

pled guilty and accepted responsibility for the marihuana. He stated that Appellant did

not know about the marihuana, and Appellant was not there when he and Penaloza put

the marihuana in the car. He admitted on cross-examination that this was the only time

he had brought along an innocent bystander on a drug run.

       Appellant requested and the trial judge denied a limiting instruction in the jury
                                                                             Valadez–Page 7

charge relative to the extraneous drug incidents.

II. Character Evidence and Evidence of Extraneous Misconduct

       Character evidence is generally inadmissible because it may “weigh too much

with the jury” and encourage it “to prejudge one with a bad general record and deny him

the fair opportunity to defend against a particular charge.” Michelson v. United States,

335 U.S. 469, 476 (1948). It is inadmissible “to prove that on a particular occasion the

person acted in accordance with the character or trait.” Tex. R. Evid. 404(a).

Specifically, “evidence of a crime, wrong, or other act is not admissible to prove a

person’s character in order to show that on a particular occasion the person acted in

accordance with the character.” Tex. R. Evid. 404(b)(1). This rule prohibits admission

of evidence to prove a person’s character “from which the trier of fact is then to infer that

the person acted in conformity with that character trait on the occasion in question.”

Johnston v. State, 145 S.W.3d 215, 219 (Tex. Crim. App. 2004) (footnote omitted).

       “[T]he propensity to commit crimes is not a material fact in a criminal case[.]”

Segundo v. State, 270 S.W.3d 79, 87–88 (Tex. Crim. App. 2008). But extraneous

misconduct evidence may “be admissible if [it] is logically relevant to prove some other

fact” than character propensity. Johnston, 145 S.W.3d at 219 (footnote omitted).

Evidence of extraneous misconduct must tend to enhance or diminish the probable

existence of a fact of consequence in the case. Id. at 219 n. 9. Even “a small nudge

toward proving a fact of consequence” satisfies relevancy. Gonzalez v. State, 544

S.W.3d 363, 370 (Tex. Crim. App. 2018) (footnote omitted).
                                                                           Valadez–Page 8

      A fact of consequence may be “either an elemental fact or an evidentiary fact from

which an elemental fact may be inferred.” Henley v. State, 493 S.W.3d 77, 84 (Tex.

Crim. App. 2016). Extraneous misconduct evidence may be admissible to rebut a

defensive theory that negates an element of the charged offense. Johnston, 145 S.W.3d

at 219; Moses v. State, 105 S.W.3d 622, 626 (Tex. Crim. App. 2003) (footnote omitted).

      Similarity is crucial to the doctrine of chances. The admissibility of evidence

under the doctrine of chances depends on a showing of “highly unusual events [that] are

unlikely to repeat themselves inadvertently or by happenstance.” De La Paz v. State,

279 S.W.3d 336, 347 (Tex. Crim. App. 2009). In De La Paz extraneous drug deals were

admissible under the doctrine of chances where the accused police officer defended

himself against charges of perjury and tampering with evidence on grounds that he saw

things seen by no one else present at the scene. Id. at 347–48. The extraneous drug

deals and the one underlying the charged offenses shared distinctive details: De La

Paz’s confidential informant planted fake drugs near innocent people, but De La Paz

recorded in his offense reports that he saw the contact or delivery between the CI and the

victim, whereas others present did not see the contact or delivery. Id. at 341–42. The

repetitions of these “highly unlikely events” were an “extraordinary coincidence”

rendering De La Paz’s claims about what he saw objectively unlikely. Id. at 348.

       Extraneous misconduct evidence must be proven beyond a reasonable doubt and

by competent evidence. Fischer v. State, 268 S.W.3d 552, 558 (Tex. Crim. App. 2008)

(requiring proof beyond a reasonable doubt); see King v. State, 765 S.W.2d 870, 872
                                                                                Valadez–Page 9

(Tex. App.—Houston [1st Dist.] 1989, no pet.) (noting that Rule 404(b) does not render

hearsay admissible over objection). On request, the jury should be instructed that it can

only consider extraneous misconduct evidence if (1) it believes beyond a reasonable

doubt that the defendant committed such misconduct and (2) then only for the limited

purpose for which it was admitted. Ex parte Varelas, 45 S.W.3d 627, 631 (Tex. Crim.

App. 2001). The failure to request a limiting instruction when the evidence is admitted

will relieve the trial court of its duty to give the instruction in the written charge.

Delgado v. State, 235 S.W.3d 244, 254 (Tex. Crim. App. 2007). But the beyond-a-

reasonable-doubt instruction relative to extraneous offenses must be included in the

written charge if it is requested at that point. Varelas, 45 S.W.3d at 631.

       Evidence of extraneous misconduct that is admissible under Rule 404(b) may be

inadmissible under Rule 403 “if its probative value is substantially outweighed by a

danger of . . . unfair prejudice, confusing the issues, misleading the jury, undue delay, or

needlessly presenting cumulative evidence.” Tex. R. Evid. 403. The particular phrases

implicated here are “probative value,” “unfair prejudice,” and “misleading the jury.”

       “‘[P]robative value’ means more than simply relevance.” Gigliobianco v. State,

210 S.W.3d 637, 641 (Tex. Crim. App. 2006). It instead “refers to the inherent

probative force of an item of evidence—that is, how strongly it serves to make more or

less probable the existence of a fact of consequence to the litigation—coupled with the

proponent’s need for that item of evidence.” Id. If the proponent “has other compelling

or undisputed evidence” to prove the fact, then the item’s probative value “will weigh far
                                                                             Valadez–Page 10

less than it otherwise might in the probative-versus-prejudicial balance.” Id. (quoting

Montgomery v. State, 810 S.W.2d 372, 390 (Tex. Crim. App. 1990) (op. on reh’g)).

       “Unfair prejudice” means “a tendency to suggest decision on an improper basis,

commonly, though not necessarily, an emotional one.” Id. Evidence may be unfairly

prejudicial if it prompts “the jury’s hostility or sympathy for one side without regard to

the logical probative force of the evidence.” Id.

       “Misleading the jury” means a risk that the evidence would be given undue weight

for reasons other than emotional ones; an example is scientific evidence that a jury is not

equipped to judge. Id.

       In sum, as pertinent here, a court must balance the probative force of the proffered

evidence and the proponent’s need for it against any tendency of the evidence to suggest

decision on an improper basis and any tendency of the evidence to be given undue weight

by a jury that has not been equipped to evaluate its probative force. See id. at 641–42.

Rule 403 requires the exclusion of relevant evidence only when there is a clear disparity

between its probative value, on the one hand, and its prejudicial or misleading effect, on

the other. See Jones v. State, 944 S.W.2d 642, 653 (Tex. Crim. App. 1996) (requiring a

clear disparity between probative value and degree of prejudice).

III. Standard of Review

       A trial court’s decision to admit or exclude evidence is reviewed under an abuse of

discretion standard. Martinez v. State, 327 S.W.3d 727, 736 (Tex. Crim. App. 2010).

There is no abuse of discretion if the trial court’s ruling is within the zone of reasonable
                                                                           Valadez–Page 11

disagreement. De La Paz, 279 S.W.3d at 343–44. A decision to admit extraneous

misconduct evidence is within that zone if the evidence is relevant to a material, non-

propensity issue, and its probative value is not substantially outweighed by the danger of

unfair prejudice, confusion of the issues, or misleading of the jury. Id. at 344.

IV. Court of Appeals

       In determining that the extraneous incidents in this case were admissible under

Rule 404(b), the court of appeals stated that they were sufficiently similar to the charged

offense because they all involved drug possession. Valadez, 2019 Tex. App. LEXIS

3934, at *19. The trial court’s ruling was not outside the zone of reasonable

disagreement because Appellant opened the door to the extraneous misconduct evidence

during voir dire, opening statement, and cross-examination of the State’s witnesses by

advancing his innocent passenger defense. Id. at *19–20. The court of appeals held

that there was not a clear disparity between the danger of unfair prejudice and the

evidence’s probative value, and so it affirmed the trial court’s decision admitting the

evidence. Id. at *23 (applying Gigliobianco, 210 S.W.3d at 641–42).

V. Analysis

       The doctrine of chances did not justifiy the admission of the extraneous incidents

because they were not highly unusual or exactly the same as the charged offense. The

incidents were inadmissible for a variety of reasons other than their extraneous character,

and any weight given to inadmissible evidence is undue weight, so the incidents were

misleading under Rule 403. See Gigliobianco, 210 S.W.3d at 641 (noting that
                                                                           Valadez–Page 12

“misleading the jury” means a risk that evidence would be given undue weight for

reasons other than emotional ones). Even setting aside their wholesale inadmissibility,

the six connections to marihuana were also misleading because they invited the jury to

speculate about their meaning, and the “cocaine” aspect of the 2014 arrest was prejudicial

because it was a harder drug. Compared to the permissible purposes for which the

incidents were offered, their probative value was slight; the State had other compelling

evidence to support its case; and the jury’s consideration of the extraneous incidents was

unguided by any instruction. Under these circumstances any probative value was

substantially outweighed by the danger of misleading or prejudicing the jury.

A. Doctrine of Chances

       The State does not cite the doctrine of chances in defense of the admission of the

extraneous incidents. It argues that the court of appeals did not rely on it, either. But

the court of appeals cited a doctrine-of-chances case in support of the admission of the

evidence, Valadez, 2019 Tex. App. LEXIS 3934, at *20 (citing De La Paz, 279 S.W.3d at

347–48), so we address it in case it would uphold the trial court’s ruling. See Spielbauer

v. State, 622 S.W.3d 314, 319 (Tex. Crim. App. 2021) (citation omitted) (holding that a

trial court’s ruling must be upheld on any applicable theory). It does not. The evidence

was not admissible under the doctrine of chances because the extraneous incidents were

not highly unusual or exactly the same as the charged offense.

       The marihuana-only incidents were offered with no details; they were generic

rather than distinctive or “highly unusual.” Cf. De La Paz, 279 S.W.3d at 347 (noting
                                                                             Valadez–Page 13

that admissibility of evidence under doctrine of chances depends on showing of “highly

unusual events”). The “cocaine”/marihuana arrest was different from the charged

offense. In the extraneous incident Appellant was driving alone in a neighborhood in

central Austin with a little bit of marihuana and a lot of cocaine in the passenger

compartment of his car. In the charged offense Appellant was a backseat passenger in a

car occupied by two others on the highway near Waco with no cocaine at all and a lot of

marihuana in the car’s trunk.

       Nothing about the charged offense and the extraneous incidents marked them as

distinctly similar or unusual, much less exactly the same, so the doctrine of chances did

not support the admission of the extraneous drug evidence. Cf. Dabney v. State, 492

S.W.3d 309, 317 (Tex. Crim. App. 2016) (referencing the doctrine of chances in rejecting

a challenge to extraneous offense evidence that was “exact same situation” as charged

offense).

B. Otherwise Inadmissible

       The extraneous incidents were all inadmissible for reasons other than their

extraneous character, and some of these reasons were brought to the trial court’s attention

via defense objection, as noted below.

       The “judgment” showing a misdemeanor conviction for possession of marihuana

was not sponsored by a witness who could authenticate it, nor was it self-authenticating.

See Tex. R. Evid. 901(a) (requiring “evidence sufficient to support a finding that the item

is what the proponent claims it is.”); id. at 902(1), (2) (designating as self-authenticating
                                                                            Valadez–Page 14

those domestic documents that are sealed and signed or signed and certified).

       The connections to marihuana were testified to by Thomas who had no personal

knowledge of those connections but who recited them—“one, two, three, four, five,

six”—from an unidentified document that was not admitted into evidence and was rank

hearsay as far as the record shows. See id. at 602 (conditioning witness testimony on

showing of personal knowledge); id. at 801 (defining hearsay); id. at 802 (stating general

rule against admission of hearsay). The defense objected to Thomas’s testimony about

the connections on confrontation grounds and on grounds that he had no personal

knowledge about them.

       The “cocaine”/marihuana arrest was inadmissible for several reasons, all but one

of which were brought to the trial court’s attention. First, it was irrelevant because it

post-dated the charged offense; Appellant’s exposure to the odor and appearance of

marihuana in 2014 would have no logical force in showing his familiarity with it in 2012.

Second, the marihuana odor attending the 2014 arrest was unsupported by a wtiness with

personal knowledge of it; Thomas testified that Boudreau smelled it, but Boudreau did

not testify; Appellant did not object on this basis. Third, Appellant’s possession of

“cocaine”—even if better timed—would not tend to show that he recognized or possessed

marihuana on another occasion. Fourth, the “cocaine” aspect was unproven by a lab

report or expert testimony, so the conclusion that the substance was indeed cocaine was

inadmissible. See Fischer, 268 S.W.3d at 558 (requiring extraneous offense to be

proven beyond a reasonable doubt); cf. Zone v. State, 118 S.W.3d 776, 777 (Tex. Crim.
                                                                            Valadez–Page 15

App. 2003) (holding evidence legally sufficient to show possession of cocaine where

chemist testified to having confirmed presence of cocaine in a scientific sampling of

rocks).

          The extraneous incidents were all inadmissible for reasons independent of their

extraneous nature. Since they were inadmissibile, they were due no weight, and any

weight given them was undue. That means they were misleading for purposes of Rule

403. See Gigliobianco, 210 S.W.3d at 641.

C. Otherwise Misleading

          The connections with marihuana were also misleading because they were too

vague to support any inference. Thomas testified that Appellant was “connected with”

marihuana in APD records, but the phrase was undefined. It might have meant that

Appellant possessed marihuana or was reported to possess it or something even more

attenuated than that. From the jury’s point of view, there was no showing, much less a

clear one, of what, if anything, Appellant did in any of his connections with marihuana.

See Plante v. State, 692 S.W.2d 487, 494 (Tex. Crim. App. 1985) (holding in a case pre-

dating the Rules of Evidence that evidence of an extraneous transaction was inadmissible

for lack of “clear showing” that Plante participated in it). Such vagueness invited the

jury to guess about the meaning of the evidence. See Hooper v. State, 214 S.W.3d 9, 16

(Tex. Crim. App. 2007) (noting that speculation will not support a finding beyond a

reasonable doubt). Speculation is misleading.

D. Probative Value vs. Risks of Misleading and Prejudicing the Jury
                                                                            Valadez–Page 16

       The probative value of the extraneous incidents relative to the permissible

purposes for which they were offered was slight; the State had other compelling evidence

to prove its case; and the jury was given no instruction about its consideration of the

disputed evidence.

1. Permissible Purposes

       The State asserted three permissible purposes for admitting the extraneous

misconduct evidence: to demonstrate Appellant’s familiarity with the odor of

marihuana, rebut Appellant’s innocent-passenger defense, and show a lack of mistake.

But it relied on the sheer volume of the marihuana incidents and the amount of “cocaine”

to demonstrate probative value, arguing at trial, for example, that it wanted “to show that

on many occasions, multiple occasions, before and since, this defendant is connected to

marijuana[,]” and that “he has dealt with dealer quantities or distribution quantities of a

narcotic.”

       Even on appeal the State merely asserts that the extraneous incidents were “clearly

relevant” and “circumstantial evidence” of intent and knowledge and “not mere

propensity evidence[.]” State’s Brief, p. 31. It resorts to the volume of incidents as

demonstrating probative value when it argues that the extraneous offense evidence “cast

considerable doubt” on the defensive theory “as it showed multiple prior incidents where

he possessed marijuana, as well as having secreted illegal drugs in a vehicle.” Id. at p.

32.

       But the State has failed to articulate how the evidence was probative apart from
                                                                            Valadez–Page 17

showing propensity, and the evidence itself reveals little probative value, if any, apart

from that. For example, no evidence showed that any odor attended any of the six

connections with marihuana; they were admitted without any such detail. As for the

2014 “cocaine”/marihuana arrest, Appellant’s possession of cocaine would not prove his

familiarity with marihuana, and as already discussed, the timing of the arrest robbed it of

logical relevance.

2. Other Compelling Evidence

       The State had other compelling evidence to prove its case against Appellant. He

“was practically sitting on top of a distribution amount of marihuana that reeked to high

heaven.” Id. at p. 30. The State also proved that marihuana flakes and blunts were in

plain view in the passenger compartment of the car, drug dealers do not typically invite

“innocent passengers” to ride along on drug deliveries, Appellant was especially nervous

during the traffic stop but seemed to relax after the marihuana was found, and his story

about visiting Waco for a couple of days was belied by his lack of clothing and toiletries

corresponding with such a stay and by Aguillon’s contradictory characterization of their

plans. Since the State had other compelling evidence of guilt, the probative value of the

extraneous drug evidence was less weighty than it otherwise might have been. See

Gigliobianco, 210 S.W.3d at 641.

3. No Instruction

       Finally, the jury was equipped with no instruction conditioning its consideration of

the extraneous drug evidence on its belief beyond a reasonable doubt about Appellant’s
                                                                            Valadez–Page 18

commission of those extraneous incidents or limiting its consideration of the evidence to

a permissible purpose. Regardless of whether the trial court had to give any such

instruction, the lack of instruction is relevant to the prejudice assessment. See Abdnor v.

State, 871 S.W.2d 726, 738 (Tex. Crim. App. 1994) (citation omitted) (“A manner of

lessening the prejudice from the extraneous offense is to give a limiting instruction.”).

E. Rule 403 Conclusion

       Under these circumstances—the admission of incompetent, vague, logically

irrelevant, voluminous, extraneous-incident evidence untethered by a limiting or burden-

of-proof instruction—any probative value from the extraneous incidents was substantially

outweighed by the danger of misleading or prejudicing the jury, and the trial court abused

its discretion to admit it.

VI. Reply to the Dissenting Opinion

       We reply with three points.

       First, the dissenting opinion resorts to the “sheer number” of extraneous incidents

as a source of probative value. But volume alone cannot conjure probative value; no

matter how great it might be, any number multiplied by zero still equals zero. The six

connections with marihuana were so meaningless that they could not support any

inference, and it was logically impossible for events in 2014 to have retroactively

enhanced Appellant’s “sophistication” about anything in 2012, notwithstanding the

dissent’s bare assertions to the contrary. Merely repeating the phrase “logically

relevant” does not make it so.
                                                                           Valadez–Page 19

       Second, the dissenting opinion overlooks the meaning of “misleading the jury” as

used in Rule 403: it means a risk that the disputed evidence would be given undue

weight for reasons other than emotional ones. Gigliobianco, 210 S.W.3d at 641. The

disputed evidence here was inadmissible—a point the dissenting opinion does not

address—and inadmissible evidence is due no weight, so its probative value was

substantially outweighed by the certainty and not merely the risk that it would mislead

the jury.

       Third, the dissenting opinion mistakenly asserts that we are “importing”

previously “unpresented” and “irrelevant” admissibility issues into our Rule 403 analysis.

In fact, however, Appellant raised meritorious objections to the otherwise-inadmissible

nature of all the extraneous incidents except the purported misdemeanor conviction.

Specifically, he objected to Thomas’s lack of personal knowledge about the connections

with marihuana, “the false impression” of at least the first connection because it was “a

case that nobody knows anything about,” the irrelevance of the 2014 arrest because of its

timing, the conclusory testimony about the “cocaine,” and the irrelevance of “cocaine” in

a marihuana case. The trial court overruled these objections in the course of overruling

Appellant’s Rule 403 and 404(b) objections, and Appellant challenged those rulings on

appeal. The dissent cites no authority or rationale for its claim that Appellant also had to

raise freestanding points of error about the otherwise-inadmissible nature of the

extraneous incidents in order for this Court to address his Rule 403 claim. Given the

airing of the admissibility issues in the trial court, we conclude that nothing more was
                                                                            Valadez–Page 20

required.

VII. Harm

       Appellant argues in the spirit of judicial economy against a remand for a harm

analysis and in favor of this Court confronting the question in the first instance. The

State counters that the court of appeals is the proper venue for first consideration of harm.

In cases where the proper resolution of the remaining issue is clear, we will occasionally

dispose of the case in the name of judicial economy. Davison v. State, 405 S.W.3d 682,

691–92 (Tex. Crim. App. 2013) (citing Johnston, 145 S.W.3d at 224). But it’s not clear

here. Nor, however, is it clear that the court of appeals did not already address harm

because of the cases it cited in addressing Rule 403 and its mistaken reference to the

admission of other extraneous drug evidence without objection.

       The court of appeals expressed skepticism that the extraneous drug evidence in

this case posed a risk of confusing or distracting the jury or prompting the jury to give

undue weight to the disputed evidence. Valadez, 2019 Tex. App. LEXIS 3934, at *22–

23. It dismissed those concerns because of other evidence linking Appellant to the

marihuana “and because Captain January and Detective Thomas also testified [without

objection] about other extraneous drug offenses that Valadez was involved in[.]” Id.

The court followed its claim about the admission of unobjected-to extraneous drug

evidence with citations to two cases suggesting that the point of its claim was to address

harm. Id. at *23.

       The first case it cited was Leday v. State with a parenthetical quote, “[O]verruling
                                                                             Valadez–Page 21

an objection to evidence will not result in reversal when other such evidence is received

without objection, either before or after the complained-of ruling.” Id. (citing 983

S.W.2d 713, 718 (Tex. Crim. App. 1998). Leday pointed out that the rationale for no

reversal under such circumstances was either waiver or harmlessness, and expressed

doubt about the waiver rationale. Leday, 983 S.W.2d at 718 (“It seems doubtful that a

waiver of an objection was intended in all cases in which a defendant objects to some but

not all of the State’s evidence of a fact—at least in the sense that ‘waiver’ is often used in

criminal litigation.”). The remaining rationale was harm. Id.

       The court of appeals’ reliance on Leday, then, suggests that its purpose in referring

to other, unobjected-to, extraneous drug evidence was to address any possible harm from

the admission of the disputed evidence. Its second cite supports that reading.

Introduced with a “see also” signal, Washington v. State was cited with the parenthetical

explanation that “error in admission of evidence may be rendered harmless when

substantially similar evidence is admitted elsewhere without objection[.]” Valadez, 2019

Tex. App. LEXIS 3934, at *23 (citing 485 S.W.3d 633, 638–39 (Tex. App.—Houston

[1st Dist.] 2016, no pet.)).

       Given its citations to Leday and Washington, it is arguable that the court of

appeals did indeed hold the extraneous drug evidence to be harmless. But half of its

stated rationale for doing so—the unobjected-to admission of testimony by January and

Thomas about “other extraneous drug offenses”—was unfounded because no such

evidence was admitted without objection. A hearing was held outside the jury’s
                                                                               Valadez–Page 22

    presence to address the admissibility of the extraneous drug evidence, and Appellant was

    granted running objections to January’s and Thomas’s extraneous drug testimony based

    on, among other things, Rules 403 and 404(b). Since all the extraneous drug evidence

    was admitted over objection, any harm from its admission must be assessed without

    reference to the other-similar-evidence-admitted-without-objection rationale. See Haley

    v. State, 173 S.W.3d 510, 517 (Tex. Crim. App. 2005) (noting that subsequent objections

    to the admission of evidence are not required when the trial court entertains objections

    and rules outside the jury’s presence or when counsel gets a running objection).

           On the other hand, the court of appeals mentioned the unobjected-to extraneous

    drug testimony in the context of the admissibility of the disputed evidence, and Appellant

    disclaims any harm analysis having been entertained by the court of appeals. So it is

    unclear whether the court of appeals addressed harm. Since it is also unclear whether

    the admission of the extraneous drug evidence was harmful, we remand this case to to the

    court of appeals for a harm analysis.

1   VIII. Conclusion

           The court of appeals erred in affirming the trial court’s admission of the

    extraneous drug evidence. The purported conviction for possession of marihuana, the

    six connections to marihuana, and the “cocaine”/marihuana arrest had little if any

    probative value, and that was substantially outweighed by the danger of unfair prejudice

    and misleading the jury. We reverse the judgment of the court of appeals and remand

    the case to that court for a harm analysis.
                            Valadez–Page 23



Delivered: March 30, 2022

Publish